F O R RE ST E R & W O RT H , PLLC
2800 NORTH CENTRAL AVENUE, SUITE 1200
P H O E N I X , A R I Z O N A 8 5 00 4
6 0 2 .2 5 8 .2 7 2 9 — M A I N
J O H N R. W O R T H ( 0 1 2 9 5 0 )
S . C A RY F O R R E S T E R ( 0 0 6 3 4 2 )
B Y R O N H. F O R R E S T E R ( 0 3 3 8 7 7 )
J RW @ F O R R E S T E R A N D W O R T H . C O M
SCF@FORRESTERANDWORTH.COM
BHF@FORRESTERANDWORTH.COM

ATTORNEYS FOR        PHILIP    AND    CORINNE
BRAILSFORD

                        U NITED S TATES B ANKRUPTCY C OURT
                                  D ISTRICT OF A RIZ ONA

 In re:                                            Chapter 7
 PHILIP MITCHELL BRAILSFORD AND                    Case No. 2:19-bk-00802-BKM
 CORINNE ELIZABETH BRAILSFORD,
                                                   BRIEF ON ABSTENTION
                                     Debtors.


       On September 5, 2019, this Court heard oral argument on the Brailsfords’

Motion to Strike [DE 9]. At the hearing, the Court discussed the pending matters

before Judge Snow in District Court, as well as the Court’s inability to hear

personal injury tort claims under 28 U.S.C. § 157(b)(2)(B). [DE 17]. The Court also

acknowledged the Request for Stay of Adversary Proceeding and Relief from Bankruptcy

Stay to Adjudicate § 1983, Wrongful Death and Personal Injury Claims in Currently

Pending District Court Action (the “Stay Lift Motion”) [DE 35] filed by the Sweet

Plaintiffs the morning of September 5, 2019. The Court stated at the hearing and in

its minute entry that it did not make sense to resolve the Motion to Strike at that

time, and it would instead set a briefing schedule for the Stay Lift Motion, the




Case 2:19-bk-00802-BKM          Doc 49 Filed 12/06/19 Entered 12/06/19 14:14:18   Desc
                                Main Document    Page 1 of 7
Motion to Strike, and the Brailsfords’ Motions for Sanctions also pending before

the Court.

      On November 26, 2019, the Court heard argument on the Stay Lift Motion

and the Motions for Sanctions. [DE 48]. At the hearing, the Court explained that it

was going to treat the Stay Lift Motion as a motion for abstention, and that it was

inclined to abstain from hearing the personal injury tort claims, and stay the non-

discharge claim under 11 U.S.C. § 523(a)(6). Because the Brailsfords had not had a

chance to consider or brief the issue of abstention, the Court ordered the

Brailsfords to file a brief. The Brailsfords’ brief on abstention follows.

MEMORANDUM

      There are two types of abstention described in the Bankruptcy Code and

relevant jurisdictional statutes, neither of which are applicable here. The first

involves a court’s abstention from an entire proceeding under Title 11 and is

detailed in 11 U.S.C. § 305. The second involves abstention from a particular

adversary proceeding and is described in 28 U.S.C. § 1334(c). Under section 305,

the court “. . . may dismiss a case under this title, or may suspend all proceedings

in a case under this title,” if it; 1) would best serve the interests of creditors and the

debtor; or 2) a petition under 11 U.S.C. § 1515 has been granted and the purposes

of title 11 chapter 15 would be best served by dismissal or suspension. Neither of

these circumstances apply here. Further, as the United States Bankruptcy Court

for the Eastern District of Michigan explained in Zack v. U.S., “[s]ections 304 and

305 apply when the bankruptcy court is deciding whether or not to dismiss

an entire bankruptcy case, not where, as here, the court is deciding whether or not




                                            2
Case 2:19-bk-00802-BKM      Doc 49 Filed 12/06/19 Entered 12/06/19 14:14:18          Desc
                            Main Document    Page 2 of 7
to abstain from an adversary proceeding.” 1 Collier on Bankruptcy further explains,

“[i]f a party wishes the bankruptcy court to abstain from a particular adversary

proceeding, section 1334(c) is the proper vehicle; if it seeks suspension of all

proceedings within a case, section 305(a) should be invoked.” 2

        A bankruptcy court may abstain from hearing a particular proceeding

arising under title 11 or arising in or related to a case under title 11 under 28 U.S.C.

§ 1334(c). Section 1334(c)(1) deals with permissive abstention, while § 1334(c)(2)

deals with mandatory abstention. Under (c)(1), a court may abstain from hearing

a particular proceeding arising under title 11 or arising in or related to a case under

title 11 “in the interest of justice, or in the interest of comity with State courts or

respect for State law.”

        For a court to abstain under § 1334(c)(2), first, a party must timely file a

motion. No such motion has been filed, and the Stay Lift Motion does not request

abstention. The Stay Lift Motion mentions the term once, in the following

quotation from Collier on Bankruptcy: “it is not unheard of for the bankruptcy court

to abstain from hearing the liability phase of a discharge trial, instead directing

that it be heard in state court, reserving for itself the determination of whether any

liability found to exist is dischargeable.” 3 Note that under this circumstance, the

bankruptcy court is hypothetically abstaining in favor of the state court, not the

district court. This distinction is important in analyzing the next requirement of

the statute.



1 224 B.R. 601, 605 (E.D. Mich. 1998).
2 2 COLLIER ON BANKRUPTCY, ¶ 305.01[1] Alan N. Resnick & Henry J. Sommer eds., (16th Ed.).
3 See DE 35 at p. 14, ln. 25-28 quoting COLLIER ON BANKRUPTCY, ¶ 3.05[1] (Rev. 15th Ed. 2007).




                                                    3
Case 2:19-bk-00802-BKM           Doc 49 Filed 12/06/19 Entered 12/06/19 14:14:18                 Desc
                                 Main Document    Page 3 of 7
          Assuming that the re-characterized Stay Lift Motion fulfills the first

requirement of § 1334(c)(2), the statute next requires the existence of a proceeding

based upon a state law claim or state law cause of action, which is related to or

arises from title 11 or a case under title 11, which could not have been commenced

in federal court absent jurisdiction under 28 U.S.C. § 1334. If such a proceeding

exists, and can be timely adjudicated, the district court shall abstain in favor of the

state forum. Here, while there may be state law claims pending in the district court,

there is no state forum for the district or bankruptcy court to abstain in favor of.

This issue has been addressed and clarified by the 9th Circuit in Sec. Farms v. Int'l

Bhd. of Teamsters, Chauffers, Warehousemen & Helpers:

                   Abstention can exist only where there is a parallel
                   proceeding in state court. That is, inherent in the concept
                   of abstention is the presence of a pendent state action in
                   favor of which the federal court must, or may,
                   abstain. See, e.g., In re S.G. Phillips Constrs., Inc., 45 F.3d
                   702, 708 (2d Cir.1995) (including as a requirement for
                   mandatory abstention the presence of a previously
                   commenced state action); In re Tucson Estates, 912 F.2d
                   1162, 1167 (9th Cir.1990) (recognizing as a factor for
                   permissive abstention the presence of a related
                   proceeding commenced in state court or other
                   nonbankruptcy court). 4

So, the 9th Circuit has made clear that for both permissive and mandatory

abstention under 11 U.S.C. § 1334(c), there must be a pending state court

proceeding. Here, no such proceeding exists. Therefore, abstention is not an




4   124 F.3d 999, 1009 (9th Cir. 1997)(emphasis added).


                                                      4
Case 2:19-bk-00802-BKM              Doc 49 Filed 12/06/19 Entered 12/06/19 14:14:18   Desc
                                    Main Document    Page 4 of 7
appropriate mechanism to relocate the issues raised in the adversary proceeding

to the district court.

CONCLUSION

        The appropriate mechanism to relocate the adversary proceeding to the

district court is a motion to withdraw the reference. In its minute entry dated

September 5, 2019 [DE 17], the Court suggested, “. . . a party may file a motion to

withdraw the reference,” and in the Brailsfords’ Response to the Stay Lift Motion,

the Brailsfords explained that such a motion would need to be filed in the

bankruptcy proceeding and heard by the district court under Bankruptcy Rule

5011. 5 (If such a motion were filed, then of course, the Brailsfords would have an

opportunity to respond). Despite this information being readily available to the

Sweet Plaintiffs, they have not filed such a motion. Instead, they have spent the

past three months wasting time and money litigating whether or not a non-existent

automatic stay should be lifted. In much the same way that a non-existent stay

cannot be lifted, the Court cannot abstain in favor of a state court proceeding that

does not exist. If the Sweet Plaintiffs cannot implement the procedurally

appropriate mechanism for moving their lawsuit to the district court, the lawsuit




5Note that under Local Rule 5011-1(b), a judge may also recommend to the District Court that a case or
proceeding be withdrawn under 28 U.S.C. § 157(d). That being the case, the Brailsfords do not want the
adversary proceeding withdrawn. Ultimately, the decision to withdraw rests with the District Court,
which further demonstrates why abstention cannot apply here. It would allow an end-run around the
District Court’s authority to decide which cases it hears and which remain with the bankruptcy court.


                                                   5
Case 2:19-bk-00802-BKM           Doc 49 Filed 12/06/19 Entered 12/06/19 14:14:18                   Desc
                                 Main Document    Page 5 of 7
should instead proceed in bankruptcy court where it was filed. To go forward, the

Brailsfords need a ruling on their Motion to Strike.

      Dated December 6, 2019.

                                      F ORRESTER & W ORTH , PLLC



                                        /s/ JRW (012950)           ____________
                                      John R. Worth
                                      S. Cary Forrester
                                      Byron H. Forrester
                                      Attorneys for Philip and Corinne Brailsford


Copy of the foregoing emailed on
December 6, 2019, to the following:

Alan S. Baskin
William A. Richards
Shayna Stuart
Baskin Richards PLC
2901 N. Central Ave., Ste. 1150
Phoenix, AZ 85012
alan@baskinrichards.com
brichards@baskinrichards.com
sstuart@baskinrichards.com

Nathan Finch
Catalyst Legal Group PLLC
1820 E. Ray Rd.
Chandler, AZ 85225
nathan@catalyst.lawyer
Attorneys for Debtors




                                          6
Case 2:19-bk-00802-BKM    Doc 49 Filed 12/06/19 Entered 12/06/19 14:14:18           Desc
                          Main Document    Page 6 of 7
Maureen Gaughan
P.O. Box 6729
Chandler, AZ 85246
maureen@mgaughan.com
Chapter 7 Trustee


U.S. TRUSTEE
USTPRegion14.PX.ECF@USDOJ.GOV

Daniel J. O’Connor, Jr.
O’Connor & Dyet, P.C.
7955 South Priest Drive
Tempe, Arizona 85284
daniel.oconnor@occlaw.com

 /s/ Matthew D. Burns
Matthew D. Burns, CP




                                       7
Case 2:19-bk-00802-BKM    Doc 49 Filed 12/06/19 Entered 12/06/19 14:14:18   Desc
                          Main Document    Page 7 of 7
